Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 21, 2020

                                      No. 04-19-00889-CR

                                    Cameron Antoine ROBY,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR6809
                        The Honorable Velia J. Meza, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due to be filed on March 19, 2020. On April 2, 2020, we
notified appellant of his late brief. To date, appellant’s brief has not been filed. Therefore,
appellant’s attorney, Martin M. Guerra, is ORDERED to respond to this court in writing within
seven days of the date of this order. The response should state a reasonable explanation for
failing to timely file the brief and demonstrate the steps being taken to remedy the deficiency. If
appellant’s attorney fails to file an adequate response within seven days, this appeal will be
abated to the trial court for an abandonment hearing, and the trial court will be asked to consider
whether sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2).




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court